77 F.3d 502
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Gardner F. GOODWYN, Jr., Hooper W. Matthews, Jr., Hooper W.Matthew, III;  Doris Dale Matthews Ash;  Cindy Anne MatthewsColville;  Betty Matthews Lapenna;  Mary Beth Lapenna;Ellen Ann Lapenna;  Dorothy Dianne Lapenna;  Wefel A.Matthews;  Wefel A. Matthews, Jr.;  James Hooper Matthews;Dorothy Louise Matthews;  Barbara A. Lovelace McFerrin;Edith H. Lovelace;  Wefel W. Warner;  Wefel W. Warner, astrustee for Deborah Oakes;  William Berry Oakes;  Raymond W.Hudson, as trustee under Declaration of Trust dated December31, 1958 for the benefit of Raymond W. Hudson, Wilma V.Elmer, and James W. Hudson;  Patricia K. Stinehart, astrustee of the William Stinehart, III Trust # 1;  RichardEmerson Stinehart;  Joan Marie Stinehart;  WilliamStinehart, Jr., as trustee of the Stinehart Family Trust;William Stinehart, as trustee of the Joan Stinehart LivingTrust;  and Patricia K. Stinehart, as trustee of theJacqueline Elaine Stinehart Living Trust, Plaintiffs-Appellees,v.The UNITED STATES, Defendant-Appellant.

1
No. 95-5120.


2
United States Court of Appeals, Federal Circuit.


3
Dec. 4, 1995.

ORDER

4
Upon consideration of Gardner F. Goodwyn, Jr. et al.'s unopposed motion to reform the caption and the United States' unopposed motion to voluntarily dismiss its appeal,

IT IS ORDERED THAT:

5
(1) Goodwyn's motion is granted.   The revised official caption is reflected above.


6
(2) The United States' motion to voluntarily dismiss its appeal is granted.


7
(3) Each side shall bear its own costs.